1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   DEVIN S. DAVIS,                                )   Case No.: 1:19-cv-01310-LJO-SAB (PC)
                                                    )
12                 Plaintiff,                       )
                                                    )   ORDER ADOPTING FINDINGS AND
13          v.                                          RECOMMENDATIONS, AND DISMISSING
                                                    )   ACTION FOR FAILURE TO STATE A
14                                                  )   COGNIZABLE CLAIM FOR RELIEF
     R. PEREZ,
                                                    )
15                 Defendant.                       )   [ECF Nos. 13, 16]
                                                    )
16                                                  )
                                                    )
17                                                  )
18          Plaintiff Devin S. Davis is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On November 7, 2019, the Magistrate Judge issued Findings and Recommendations
22   recommending that the action be dismissed for failure to state a cognizable claim for relief. (ECF No.
23   13.) The Findings and Recommendations was served on Plaintiff and contained notice that objections
24   were to be filed within twenty-one days. Plaintiff filed objections on November 25, 2019. (ECF NO.
25   16.)
26   ///
27   ///
28   ///
                                                        1
1           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a de

2    novo review of this case. Having carefully reviewed the entire file, including Plaintiff’s objections, the

3    Court finds the Findings and Recommendations to be supported by the record and by proper analysis.

4    Plaintiff has failed to allege facts sufficient to give rise to a cognizable claim for relief under § 1983,

5    and Plaintiff’s objections do not change this conclusion.

6           Accordingly, it is HEREBY ORDERED that:

7           1.      The Findings and Recommendations issued on November 7, 2019 are adopted in full;

8           2.      The instant action is dismissed for failure to state a cognizable claim for relief; and

9           3.      The Clerk of Court shall enter judgment.

10
11   IT IS SO ORDERED.

12      Dated:     December 2, 2019                            /s/ Lawrence J. O’Neill _____
13                                                  UNITED STATES CHIEF DISTRICT JUDGE

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                           2
